Upon an indictment charging, in one count, an assault with intent to murder, and in another count, unlawful stabbing not done in self-defense or under other circumstances of justification, the verdict was, “ "We the jury find the prisoner guilty of the offense of stabbing.” The prisoner moved in arrest of judgment, insisting that the verdict was special and not general; that it did not find all the issues involved; and that a verdict for stabbing, without negativing self-defense or other justification, does not find any crime or misdemeanor for which sentence can be pronounced. That all the issues were disposed of, see 58 Qa., 200 ; and that the verdict, construed in connection with the indictment, was sufficient, see 51 Qa., 144.